Case 5:21-cv-00126-JPB-JPM Document 9 Filed 09/01/21 Page 1 of 2 PageID #: 76



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling

ALLISON KEIGHTLEY MITCHELL,

                      Plaintiff,

              v.                                          CIVIL ACTION NO. 5:21 -CV-1 26
                                                          Judge Bailey

WARDEN P. ADAMS,

                      Defendant.

                ORDER ADOPTING REPORT AND RECOMMENDATION

       The above referenced case is before this Court upon the magistrate judge’s

recommendation [Dcc. 7], filed July 23, 2021, that the Motion for Leave to Proceed in

forma pauperis be denied and that plaintiff be ordered to pay the $402.00 filing fee.

       This Court is charged with conducting a de nova review of any portion of the

magistrate judge’s report to which a specific objection is registered, and may accept, reject,

or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C.       §
636(b)(1).   However, absent prompt objection by a dissatisfied party, it appears that

Congress did not intend for the district court to review the factual and legal conclusions of

the magistrate judge. Thomas v. Am, 474 U.S. 140 (1985). Additionally, any party who

fails to file timely, written objections to the magistrate judge’s report pursuant to 28 U.S.C.

§ 636(b)(1) waives the right to raise those objections at the appellate court level. United
States v. Schronce, 727 F.2d 91(4th Cir. 1984), cert. denied, 467 U.S. 1208 (1984). No

objections have been filed to the magistrate judge’s report and recommendation.

       After a de nova review, the Court has determined the Report and Recommendation

                                               1
Case 5:21-cv-00126-JPB-JPM Document 9 Filed 09/01/21 Page 2 of 2 PageID #: 77



should be AFFIRMED. Accordingly, the Motion for Leave to Proceed in forma pauperis

[Doc. 2] is hereby DENIED. Plaintiff shall have twenty-eight (28) days from receipt of this

Order to pay the filing fee. Failure to pay the full filing fee within that time will result in

dismissal of the Complaint for failure to prosecute.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Orderto any counsel of record herein

and to mail a copy to the pro se plaintiff.

       DATED: September 1, 2021.


                                                   JOHN PRESTON BAILEY
                                                   UNITED STATES DISTRICT JUDGE




                                              2
